In re Dwellingham, Harold; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA87-1350; Parish of Rapides, Alexandria City Court, No. 71,366.
Writ granted. Because plaintiffs testimony as to point of vehicle impact was corroborated by photographs and the police report, and defendant’s testimony on that issue was inconsistent with that evidence, the trial court had a reasonable factual basis for concluding that plaintiff’s version of the accident was more likely than not the correct version. Canter v. Koehring Co., 283 So.2d 716 (La.1973). Considering all of the evidence, we cannot say that the trial court’s finding that plaintiff proved defendant’s negligence by a preponderance of the evidence was clearly wrong. Therefore, the judgment of the court of appeal is reversed, and the judgment of the trial court is reinstated.